Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-203384 on Form S-8 of our report dated March 15, 2016, relating to the financial statements of Check-Cap Ltd. (the “Company”)appearing in this Annual Report on Form 20-F of the Company for the year ended December 31, 2015. /s/Brightman Almagor Zohar & Co. Brightman Almagor Zohar & Co. Certified Public Accountants A Member Firm of Deloitte Touche Tohmatsu Tel Aviv, Israel March 15, 2016
